                  Case: 1:19-cv-02211-BYP Doc #: 6 Filed: 11/20/19 1 of 1. PageID #: 58

Approved.
/s/ Benita Y. Pearson on 11/20/2019
United States District Judge           UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION

                 ROBERTA LINDENBAUM, individually
                 and on behalf of all others similarly situated,     Case No. : 1:19-cv-2211

                                Plaintiff,
                                                                     Judge Benita Y. Pearson
                        v.

                 LIBERTY POWER HOLDINGS LLC, a                       NOTICE OF VOLUNTARY
                 Delaware limited liability company, and             DISMISSAL PURSUANT TO
                 JOHN DOE CORPORATION,                               FED. R. CIV. P. 41(a)(1)(A)(i)

                                Defendants.


                      Plaintiff Roberta Lindenbaum hereby gives notice that the above captioned action

              is voluntarily dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil

              Procedure, with prejudice as to Plaintiff’s individual claims, and without prejudice as to

              the claims of the uncertified putative class.

                                                              Respectfully submitted,

                                                              ROBERTA LINDENBAUM,


              Dated: November 19, 2019                        By:    /s/Adam T. Savett
                                                                     One of Plaintiff’s Attorneys

                                                              Adam T. Savett (VA73387)
                                                              SAVETT LAW OFFICES LLC
                                                              2764 Carole Lane
                                                              Allentown Pennsylvania 18104
                                                              Telephone: (610) 621-4550
                                                              Facsimile: (610) 978-2970
                                                              E-mail: adam@savettlaw.com

                                                              Attorney for Plaintiff
